




CITATION: Coulson v. Citigroup Global Markets Canada
          Inc., 2012 ONCA 108



DATE: 20120216



DOCKET: C52001



COURT OF APPEAL FOR ONTARIO



Goudge, Armstrong and Lang JJ.A.



BETWEEN



Paul Coulson



Plaintiff (Appellant)



and



Citigroup Global Markets Canada Inc., Merrill Lynch
          Canada Inc., CIBC World Markets Inc., National Bank Financial Inc., HSBC
          Securities (Canada) Inc., RBC Dominion Securities Inc., TD Securities Inc.
          and Deloitte & Touche



Defendants (Respondents)



Joel P. Rochon, Peter R. Jervis and Sakie Tambakos, for the
          appellant



Robb C. Heintzman and Michael D. Schafler, for the respondent
          Deliotte & Touche



Benjamin Zarnett and Jessica Kimmel, for the respondent
          Canadian Underwriters



Heard: November 1, 2011



On appeal from the judgment of Justice Paul Perell of the
          Superior Court of Justice dated March 18, 2010, with reasons reported at 2010
          ONSC 1596.



By the Court
:



[1]

On July 8, 2003, the appellant commenced this proposed class action. 
    The respondents are a group of Canadian underwriters and an auditor.  The
    action asserts a statutory cause of action under s. 130 of the Ontario
Securities Act
, R.S.O. 1990, c. S.5 (the
OSA
).  On March 18, 2010,
    Perell J. granted the respondents motions and found that the appellants claim
    is barred by the limitation period in s. 138 of the
OSA
, and is not
    saved by the suspension of limitation periods provided in s. 28 of the
Class
    Proceedings Act
,
1992
, S.O., 1992, c. 6 (the
CPA
).  This is
    the appeal from that order.

[2]

For the reasons that follow, we agree with the motion judge.  We would
    dismiss the appeal.

[3]

The underlying facts are not complex.  In November 1997, Philip Services
    Corp. made a public offering of its common shares in the United States and
    Canada.  The prospectus contained statements from the respondent Canadian
    underwriters and financial statements from Philips auditor, the respondent
    Deloitte & Touche.  In the spring of 1998, a series of press releases
    revealed that these documents contained serious inaccuracies, causing the value
    of Philips shares to plummet.

[4]

On May 5, 1998, Joseph Menegon commenced a proposed class action in
    Ontario against Philip and the respondents, asserting a claim under s. 130 of
    the
OSA
and the common law claim for negligent misrepresentation.  Mr.
    Menegon purchased his shares in the secondary market, not from the primary
    distribution.

[5]

On March 6, 2001, Gans. J. dismissed his action.  He found that Mr.
    Menegon could not bring the s. 130 claim because he did not purchase from the
    primary distribution.  Nor did he have a claim for negligent
    misrepresentation.  Mr. Menegons appeal was dismissed by this court on January
    9, 2003.  On July 17, 2003, the Supreme Court of Canada dismissed his
    application for leave to appeal to that court.

[6]

On July 8, 2003, the appellant commenced this action.

[7]

The statutory provisions on which the issues in the appeal turn begin
    with s. 130 of the
OSA
.  It creates a statutory cause of action for
    purchasers from a primary distribution of securities for misrepresentation in a
    prospectus.  These purchasers are deemed to have relied on the
    misrepresentation.  If successful, they are entitled to either damages or
    rescission.  Section 130(1) reads as follows:

Liability for misrepresentation in prospectus

130. (1)
Where
    a prospectus, together with any amendment to the prospectus, contains a
    misrepresentation, a purchaser who purchases a security offered by the
    prospectus during the period of distribution or during distribution to the
    public has, without regard to whether the purchaser relied on the
    misrepresentation, a right of action for damages against,

(a) the issuer or a
    selling security holder on whose behalf the distribution is made;

(b) each underwriter of
    the securities who is required to sign the certificate required by section 59;

(c) every director of the
    issuer at the time the prospectus or the amendment to the prospectus was filed;

(d) every person or
    company whose consent to disclosure of information in the prospectus has been
    filed pursuant to a requirement of the regulations but only with respect to
    reports, opinions or statements that have been made by them; and

(e) every person or
    company who signed the prospectus or the amendment to the prospectus other than
    the persons or companies included in clauses (a) to (d),

or, where the purchaser purchased the security from
    a person or company referred to in clause (a) or (b) or from another
    underwriter of the securities, the purchaser may elect to exercise a right of
    rescission against such person, company or underwriter, in which case the
    purchaser shall have no right of action for damages against such person,
    company or underwriter.

[8]

The s. 130 cause of action is subject to a strict limitation period set
    out in s. 138 of the
OSA
:

Limitation periods

138.
Unless
    otherwise provided in this Act, no action shall be commenced to enforce a right
    created by this Part more than,

(a) in the case of an
    action for rescission, 180 days after the date of the transaction that gave
    rise to the cause of action; or

(b) in the case of any
    action, other than an action for rescission, the earlier of,

(i) 180 days after the
    plaintiff first had knowledge of the facts giving rise to the cause of action,
    or

(ii) three years after
    the date of the transaction that gave rise to the cause of action.

[9]

However, s. 28(1) of the
CPA
provides some relief for class
    proceedings from this limitation period:

Limitations

28. (1)
Subject
    to subsection (2), any limitation period applicable to a cause of action
    asserted in a class proceeding is suspended in favour of a class member on the
    commencement of the class proceeding and resumes running against the class
    member when,

(a) the member opts out of the class
    proceeding;

(b) an amendment that has
    the effect of excluding the member from the class is made to the certification
    order;

(c) a decertification order is made
    under section 10;

(d) the class proceeding
    is dismissed without an adjudication on the merits;

(e) the class proceeding
    is abandoned or discontinued with the approval of the court; or

(f) the class proceeding
    is settled with the approval of the court, unless the settlement provides
    otherwise.

Idem

(2)
Where
    there is a right of appeal in respect of an event described in clauses
    (1) (a) to (f), the limitation period resumes running as soon as the time
    for appeal has expired without an appeal being commenced or as soon as any
    appeal has been finally disposed of.

[10]

The respondents based their motions in this case on these statutory
    provisions.  The central issue was clear.  The appellants action was commenced
    on July 8, 2003.  It was based on s. 130 of the
OSA
and the
    misrepresentations of November 1997, made public in the spring of 1998.  It is
    clearly barred by the limitation period in s. 138 of the
OSA
unless that
    bar was suspended for a sufficient period of time by the Menegon action,
    because of s. 28 of the
CPA
.  In careful reasons, the motion judge found
    that the Menegon action expressly asserted the same s. 130 claim that the
    appellant seeks to advance, that s. 28 of the
CPA
temporarily suspended
    the running of the limitation period in respect of that claim, and that Gans J.
    dismissed that claim without a determination on the merits.  None of this is
    contested in this court.

[11]

The motion judge succinctly provides the purpose of s. 28 at para. 49 of
    his reasons:

The purpose of s. 28 of the
Class Proceedings
    Act, 1992
is to protect class members from the operation of limitation
    periods until it has been determined whether class members may obtain access to
    justice through membership in a class proceeding as an alternative to obtaining
    access to justice by pursuing individual actions. In the absence of s. 28,
    class members would have to commence a multitude of individual actions and
    then, if a class action was certified, the class members who [
sic
] have
    the choice of opting out or of abandoning or having their individual actions
    stayed. The operation of s. 28 makes it unnecessary for class members to
    commence multitudes of individual claims by protecting them from the operation
    of limitation periods until it is determined whether they actually have the
    option of membership in a class proceeding that mentions their claim.

[12]

What is contested is the motion judges finding that the appeal in the
    Menegon action was about the common law cause of action, but was not about the
    s. 130 statutory cause of action.  In consequence, the suspension provided by
    s. 28 ended with the decision of Gans J. and the lapse of the appeal period
    from it without an appeal being taken on the issue.  The motion judge therefore
    concluded that the appellants action was time-barred.

ANALYSIS

[13]

It is clear that the limitation period imposed by s. 138 of the
OSA
on the appellants s. 130 claim began to run with his knowledge of the
    misrepresentations, which at the latest arose with the commencement of the
    Menegon action on May 5, 1998.  That is what the motion judge found.

[14]

It is also clear that the suspension of that limitation period provided
    by s. 28(1) of the
CPA
began on the same day with the commencement of
    the Menegon action, and ran until thirty days after the action was dismissed on
    March 6, 2001 without an adjudication on the merits, unless the limitation
    period was continued by the appeal from the dismissal.

[15]

Finally, it is equally clear that if the appeal in the Menegon action
    did not continue the suspension, then the s. 138 limitation period of 180 days had
    long expired when, over two years after March 6, 2001, the appellant commenced
    his action on July 8, 2003 based on the same s. 130 statutory cause of action.

[16]

Thus, everything turns on the effect to be given to the Menegon appeal
    under s. 28(2) of the
CPA
.

[17]

The appellant makes two arguments in this court.  First he says that the
    motion judge erred in failing to apply s. 28 from the perspective of absent
    class members including himself.  He argues that absent class members would
    have concluded from the documents available on the public record that Mr.
    Menegons appeal encompassed his s. 130 claim and therefore that the s. 138
    limitation period continued to be suspended until that appeal was decided in
    this court.  As a result, none of these people would have thought it necessary
    to commence their own actions during that time to preserve timeliness.

[18]

We disagree with that approach.  Section 28(2) is designed to preserve
    the suspension of the limitation period applicable to the cause of action, as
    long as the appeal preserves the possibility that the cause of action may
    ultimately be successful.  That requires an objective assessment about what the
    appeal is about, which is exactly what the motion judge did here.

[19]

There is nothing in s. 28(2) to suggest the subjective approach argued
    by the appellant.  Where the appeal does not encompass the cause of action,
    there is no possibility that the appeal may result in the cause of action being
    successful, whatever the absent class members may think the appeal is about. 
    The rationale for the continuation of the suspension pending the appeal simply
    does not exist if the subjective approach is used.

[20]

Second, the appellant argues that in fact the Menegon appeal continued
    to assert the s. 130 claim, and therefore kept the suspension alive until at
    least January 9, 2003, when this court decided that appeal.

[21]

Again we disagree.  The motion judge examined the record carefully and
    found that the Menegon appeal was not about the s. 130 claim but rather about
    the negligent misrepresentation claim.  This finding deserves significant
    deference in this court as a finding of fact.  Moreover, we agree with it.

[22]

The notice of appeal in the Menegon appeal focuses on an appeal of the
    dismissal of the common law cause of action for negligent misrepresentation. 
    In that context, there is only a single oblique reference to s. 130 of the
OSA
,
    and it carries no suggestion that the dismissal of the s. 130 statutory claim
    is also being appealed.

[23]

Mr. Menegons factum in this court confirms this.  The argument it
    contains is entirely about negligent misrepresentation.  Indeed, the factum explicitly
    acknowledges that Mr. Menegon is not even a proper representative plaintiff for
    the s. 130 claim.

[24]

The reasons of this court dismissing the Menegon appeal are equally
    clear.  The appeal is described as being about whether the statement of claim
    sufficiently pleads negligent misrepresentation.  Mr. Menegons argument, as described
    in those reasons, addressed the s. 130 claim only to say that in effect it was
    included in the common law action, and that his success on appeal depended on
    the validity of his action at common law.  The survival of the statutory
    misrepresentation claim was not raised in this court by Mr. Menegon.

[25]

Finally Mr. Menegons application for leave to appeal to the Supreme
    Court of Canada says nothing at all about the s. 130 claim.

[26]

To summarize, it is clear that the Menegon appeal did not seek a
    reversal of the dismissal of the s. 130 statutory misrepresentation claim. 
    Thus s. 28(2) of the
CPA
did not continue the suspension of the
    limitation period provided by s. 138 of the
OSA
during the Menegon
    appeal.  It resumed running as soon as the time expired for appeal from the
    dismissal on March 6, 2001, of the s. 130 statutory misrepresentation claim. 
    The appellants identical claim was long out of time when his action was
    commenced on July 8, 2003.

[27]

The appeal is therefore dismissed.

[28]

As indicated in argument we will receive brief submissions of counsel
    concerning costs of the appeal.  They are to be limited to five pages and to be
    filed within 30 days of the release of these reasons.

[29]

We conclude with this.  Although he recognized it was unnecessary for
    his decision, the motion judge added a lengthy explanation of why, in his view,
    when the suspension of the limitation period pursuant to s. 28 of the
CPA
ends, that period arguably resumes, but retroactive to the time when the
    suspension started.  While he did so with a view to providing guidance for
    future cases, this was not an issue requiring decision, nor apparently was it
    argued by counsel.  In our view, such a practice is best used only very
    sparingly.  However, because the argument has been judicially introduced, we
    are obliged to say only that we have grave doubts about it, given the plain and
    ordinary meaning of s. 28 and the policy rationale for it.  Decision on the
    issue is best left for a future case requiring its resolution.

RELEASED:  February 16, 2012  STG

S.T.
    Goudge J.A.

Robert
    P. Armstrong J.A.

S.E.
    Lang J.A.


